UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4342


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS DWAYNE PYLES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00190-JAB-4)


Submitted:   September 28, 2010           Decided:   October 15, 2010


Before GREGORY, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Anand   P.   Ramaswamy,   Assistant   United  States   Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Marcus    Dwayne       Pyles    appeals          the   175-month     sentence

imposed following his guilty plea, pursuant to a written plea

agreement,        to     two    counts     of    interference           with    commerce       by

threats or violence, in violation of 18 U.S.C. §§ 2, 1951 (2006)

(“Counts One and Three”), and one count of brandishing a firearm

during      a    crime     of     violence,         in     violation      of    18    U.S.C.A.

§ 924(c)(1)(A)(ii)             (West     2000    &       Supp.    2010)      (“Count    Two”).

Counsel for Pyles filed a brief in this court in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no non-frivolous issues for appeal, but questioning whether:

(1) the district court erred in accepting Pyles’ guilty plea;

and   (2)       whether    the     court    imposed        an    unreasonable        sentence.

Finding no reversible error, we affirm the conviction and the

sentence.           Pyles       was     informed         of     his    right    to     file     a

supplemental brief but elected not to file a brief.

                Counsel first questions whether Pyles’ guilty plea was

knowing and voluntary.                 Prior to accepting a defendant’s guilty

plea,    Federal         Rule     of    Criminal         Procedure      11     requires       the

district court to address the defendant in open court and ensure

he    understands:        the     nature    of       the      charge    against      him;     any

mandatory        minimum        sentence;       the      maximum       possible      sentence,

including imprisonment, fine, and terms of supervised release;

the    mandatory         special       assessment;         the    applicability        of     the

                                                2
Guidelines and their advisory nature; his right to an attorney

at all stages of the proceedings; his right to plead not guilty;

his right to a jury trial with the assistance of counsel; his

right   to    confront          and    cross-examine        witnesses;       his      right    to

testify on his own behalf as well as his right against self-

incrimination; any waiver provision in the plea agreement; the

court’s      authority           to     order       restitution;          any      applicable

forfeiture;      and     the      government’s         right      to   use      any     of    his

statements under oath in a perjury prosecution.                              Fed. R. Crim.

P. 11(b)(1).         The district court must also inform the defendant

that he may not withdraw his guilty plea once the court accepts

it    and    imposes        a     sentence.           Fed.     R.      Crim.       P.    11(e).

Additionally, the district court must “determine that there is a

factual      basis    for       the    plea.”        Fed.    R.     Crim.    P.       11(b)(3).

Finally, the district court must ensure the defendant’s plea was

voluntary and did not come about as a result of force, threats,

or promises.         Fed. R. Crim. P. 11(b)(2).

              Because Pyles did not move to withdraw his guilty plea

in the district court or raise any objections to the Rule 11

colloquy,     the     colloquy         is   reviewed    for    plain      error.         United

States v. General, 278 F.3d 389, 393 (4th Cir. 2002); United

States v. Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).                                      To

demonstrate plain error, a defendant must show that: (1) there

was   an    error;     (2)       the    error   was    plain;       and     (3)    the   error

                                                3
affected his “substantial rights.”                    United States v. Olano, 507

U.S.    725,    732    (1993).      A     defendant’s           substantial      rights      are

affected if the error “influenced the defendant’s decision to

plead guilty and impaired his ability to evaluate with eyes open

the      direct        attendant          risks           of      accepting           criminal

responsibility.”         United States v. Goins, 51 F.3d 400, 402-03

(4th Cir. 1995) (internal quotation marks omitted); see also

Martinez,       277    F.3d   at    532     (holding           that     a    defendant      must

demonstrate      that    he   would      not       have   pled     guilty      but    for    the

error).

               A review of the record reveals that the district court

complied with the requirements of Rule 11.                         As counsel suggests,

the contention that the district court failed to fully comply

with Rule 11 when it did not inform Pyles of the elements of

each offense is without merit.                 Rule 11 merely requires that the

district       court    explain     the     nature         of     the       charges    to     the

defendant.        Fed. R. Crim. P. 11(b)(1)(G).                         In doing so, the

court “must take into account both the complexity of the charge

and the sophistication of the defendant. . . .                                  [T]he trial

court is given a wide degree of discretion in deciding the best

method    to    inform    and      ensure      the    defendant’s            understanding.”

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

Here,     the     district       court      adequately            ensured       that        Pyles



                                               4
understood the charges to which he pled guilty.                                    Therefore, we

hold that Pyles’ guilty plea was knowing and voluntary.

              Next, counsel challenges the reasonableness of Pyles’

sentence.          We review a sentence imposed by a district court

under   a     deferential         abuse    of       discretion       standard.             Gall   v.

United States, 552 U.S. 38, 45 (2007); United States v. Lynn,

592    F.3d    572,      578-79     (4th     Cir.         2010)    (abuse       of       discretion

standard of review applicable when defendant properly preserves

a   claim     of    sentencing      error       in    district       court         “[b]y   drawing

arguments      from      [18      U.S.C.]       §    3553        [2006]       for    a     sentence

different      than      the      one   ultimately          imposed”).              We    begin   by

reviewing          the   sentence         for       significant           procedural        error,

including such errors as “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting

a   sentence        based    on    clearly      erroneous          facts,      or     failing     to

adequately          explain       the     chosen          sentence                including      an

explanation for any deviation from the Guidelines.”                                      Gall, 552

U.S. at 51.         If there are no procedural errors, we then consider

the    substantive          reasonableness           of    the    sentence,          taking    into

account the totality of the circumstances.                                 United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

              “When rendering a sentence, the district court ‘must

make    an         individualized          assessment             based       on     the      facts

                                                5
presented.’”        United States v. Carter, 564 F.3d 325, 328 (4th

Cir.    2009)     (quoting    Gall,    552       U.S.       at   50).    Accordingly,        a

sentencing court must apply the relevant § 3553(a) factors to

the particular facts presented and must “state in open court”

the particular reasons that support its chosen sentence.                                   Id.

The    court’s     explanation     need      not       be    exhaustive;      it    must   be

“sufficient ‘to satisfy the appellate court that [the district

court] has considered the parties’ arguments and has a reasoned

basis     for      exercising      [its]          own        legal      decicisionmaking

authority.’”        United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)).

            We     conclude    that    the       district        court’s     sentence      was

both procedurally and substantively reasonable.                          Pyles’ sentence

is at the low end of the applicable Guidelines range for Counts

One and Three and below the mandatory minimum for Count Two.

See U.S. Sentencing Guidelines Manual ch. 5, pt. A (sentencing

table); 18 U.S.C § 924(c)(1)(A)(ii).                         The district court used

the     correct     Guidelines     range         and        understood      that    it     was

advisory.          Furthermore,       it     is        apparent      from     the    court’s

discussion        with   counsel      that        it     considered         both    parties’

arguments and had a reasoned basis for its decision.

            In accordance with Anders, we have examined the entire

record and find no other meritorious issues for appeal.                                     We

                                             6
therefore      affirm    the    district       court’s       judgment.          This   court

requires that counsel inform Pyles, in writing, of the right to

petition    the    Supreme      Court    of       the    United     States   for   further

review.     If Pyles requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for        leave      to    withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on Pyles.

               We dispense with oral argument because the facts and

legal    contentions      are    adequately             presented    in   the    materials

before the court and argument would not aid in the decisional

process.

                                                                                   AFFIRMED




                                              7